Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 12/16/2021.

	The status of the claims is as follows:
		Claims 1-16 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	The applicant’s information disclosure statements dated 12/16/2021 and 5/13/2022 have been considered and a copy has been placed in the file.

The drawings are objected to because the lines in Figure 1 are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2005/0241236 A1) in view of KR patent no. 101991780 to Moon Dong.
Smith (2005/0241236 A1) discloses a cable drive device  (see figure 1) of an adjustment system (drives a window pane, see paragraph [0002], [Claim 12]) comprising an actuating drive (12) having external teeth, see figure 1, [Claim 13], a cable drive housing (28) a cable drum (24, see figure 3A) disposed in the cable drive housing (28) and coupled to said actuating drive (12) and rotatable about a rotation axis (see figure 4) and onto said cable drum (24) wherein both having engaging teeth [also claim 13],  a traction cable (see paragraph [0005]) is to be wound (i.e., grooves 46) wherein the cable drum (24) having a spiral cable groove (46) formed therein and the spiral cable groove on at least one end side of the cable drum (24) opens into a nipple chamber (47) wherein the nipple chamber having a chamber opening  formed therein as well as chamber walls running in an axial direction and being mutually spaced apart in a radial direction and the nipple chamber (47) having a cable nipple introduced into the nipple chamber (47). (see annotated figure below)
Wherein the cable drum (24) has a central receptacle opening (26, see figure 3A) having a joining contour. [Claim 8]
Wherein the cable drum (24) has a drum proximal rear engagement contour (top surface (seen in figures 1 and 3A) at a transition from the spiral cable groove (46) to the nipple chamber (47) in an assembled state by way of a nipple portion engaging below (fits within the nipple chamber) the drum proximal rear engagement contour (again, i.e., the top surface). [Claim 9]

    PNG
    media_image1.png
    441
    336
    media_image1.png
    Greyscale

	Smith (2005/0241236 A1) fails to disclose a nipple chamber having delimiting element(s).
	As shown below, KR patent no. 101991780 to Moon Dong discloses a nipple chamber having delimiting elements molded onto [Claim 7] and located on each opposing side of the chamber wall and extends in an axial direction [Claim 10] and molded onto and formed as “teardrop” in shape [Claim 16].

    PNG
    media_image2.png
    358
    375
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to provide the nipple chamber of Smith (2005/0241236 A1) with delimiting elements as taught by KR patent no. 101991780 to Moon Dong since delimiting elements firmly secures the cable nipple within the chamber without the cable nipple from “popping out” of the nipple chamber.  Furthermore, the nipple chamber of Smith (2005/0241236 A1) would perform equally as well when having delimiting elements secured within the chamber. [Claims 1 and 15]
With respect to claim 11, it would have been further obvious before the effective filing date of the claimed invention to provide the cable nipple (of either Smith (2005/0241236 A1) or KR patent no. 101991780 to Moon Dong) to be hexagonal in shape since one of ordinary skill in the art at the time of the invention would provide the cable nipple to be of any desired shape, including hexagonal, especially since hexagonal shape allows flat surfaces of the hexagonal shape to slide again flat surfaces of the nipple chamber.  Furthermore, the cable nipple would operate equally as well when designing the cable nipple to be of any desired shape, including hexagonal shape.
Wherein an available width between said chamber walls in a region of said delimiting element is smaller than a diameter or than a spacing between opposite nipple faces of the cable nipple (see annotated figure of KR patent no. 101991780 to Moon Dong above). [Claim 2]
Wherein the delimiting elements in a region of the chamber opening in a tangential direction subdivides the nipple chamber into two chamber regions of which a tangential extent is smaller than a length of the cable nipple (see figure below). [Claim 3]

    PNG
    media_image3.png
    359
    406
    media_image3.png
    Greyscale


Wherein the delimiting element is embodied as a rib (see figures above). [Claim 4]
Wherein the delimiting element is one of a plurality of delimiting elements (one on each side of the chamber wall) and provided on each of the opposing walls opposite one another (see figures above) [Claims 5 and 6]
With respect to claim 14, the Examiner takes official notice in that Smith (2005/0241236 A1) discloses a window drive assembly (see paragraph [0002] and to provide a window drive assembly being in the form of a slider and guide rail is well known in the cable art and would have been obvious before the effective filing date of the claimed invention to provide the window drive assembly used in combination with a rail and slider is well known in the art and the drive assembly of Smith (2005/0241236 A1) would operate equally as well with any type of cable drive system.  Furthermore, there are literally thousands of cable drive systems that utilize a slider and guide rail.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention including slider and rail systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634